Appellant complains that we did not consider his bill of exception number seven. As a circumstance of guilt the State was proving that appellant had fled or was evading arrest. The bill in question shows that the witness Reneau testified that appellant started a crop but did not finish it. On cross-examination it was developed that this witness knew nothing about the crop except from hearsay and the court declined to withdraw Reneau's testimony, to which action exception was reserved. It was in evidence from other witnesses that appellant did in fact start a crop and abandon it. This fact was developed on cross-examination from the appellant's own witness Pennington. The hearsay testimony of Reneau would not appear of such moment as to demand serious consideration.
We have given attention to all other matters urged in appellant's motion and have failed to find any error upon which a reversal could properly be predicated.
The motion for rehearing is overruled.
Overruled. *Page 85